Exhibit 10.1

LOGO [g18170g86z15.jpg]

December 4, 2008

Mr. Michael Wagner

Chief Executive Officer

The Parent Company

1099 18th St., Suite 80202

Denver, CO 80202

Mr. Wagner:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 12, 2007 by and among The Parent Company, a Colorado corporation
(“Parent”), BabyUniverse, Inc., a Colorado corporation (“BabyUniverse”), eToys
Direct, Inc., a Colorado corporation (“eToys Direct”), PoshTots, Inc, a Colorado
corporation (“PoshTots”), Dreamtime Baby, Inc., a Colorado corporation
(“Dreamtime”), My Twinn, Inc., a Colorado corporation (“My Twinn”, and
collectively with Parent, BabyUniverse, eToys Direct, PoshTots and Dreamtime,
the “Borrowers”), the other Loan Parties from time to time party thereto, and
the Lenders from time to time party thereto and The CIT Group/Business Credit,
Inc., as Administrative Agent and Collateral Agent for the Lenders (the
“Administrative Agent”), as modified by that certain letter agreement dated as
of December 14, 2007, as amended by that certain First Amendment to Amended and
Restated Credit Agreement and Consent dated as of January 8, 2008, as amended by
that certain Second Amendment to Amended and Restated Credit Agreement dated as
of February 1, 2008, as amended by that certain Third Amendment to Amended and
Restated Credit Agreement dated as of March 10, 2008, as amended by that certain
Fourth Amendment to Amended and Restated Credit Agreement dated as of July 10,
2008 and as amended by that certain Fifth Amendment to Amended and Restated
Credit Agreement dated as of October 31, 2008 (as so modified and amended, the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.

Reference is also hereby made to the letter dated December 1, 2008 from CIT to
Parent (the “December 1st Reservation of Rights Letter”).

The Loan Parties, by their execution of this letter, do hereby acknowledge and
agree that as of the date of this letter (i) the Aggregate Revolving Exposure
exceeds the Borrowing Base such that an Overadvance exists, (ii) The CIT
Group/Business Credit, Inc., in its capacities as both Administrative Agent and
sole Lender under the Credit Agreement (in both such capacities, “CIT”) has
demanded that the Borrowers immediately repay the outstanding Overadvance,
(iii) the Borrowers are currently unable to repay the outstanding Overadvance,
(iv) as a result of the failure of the Borrowers to repay the outstanding
Overadvance, an Event of Default has occurred and is continuing, and (v) CIT is
presently entitled to exercise all of its rights and remedies against the Loan
Parties, including, without limitation, the right to demand that the Loan
Parties repay the outstanding Obligations in full, the right to refuse to make
additional Revolving Loans or extend further credit to the Borrowers, and the
right to take enforcement actions against the Loan Parties and the Collateral.
As of the date hereof, CIT has elected not to exercise any such rights, but
hereby expressly reserves the right to exercise any and all such rights at any
time in the future for any reason whatsoever.



--------------------------------------------------------------------------------

Mr. Michael Wagner

Chief Executive Officer

The Parent Company

December 4, 2008

Page 2

 

Notwithstanding that an outstanding Overadvance exists, an Event of Default has
occurred is continuing, and CIT has no further obligation whatsoever to make
additional Revolving Loans or extend further credit to the Loan Parties, the
Loan Parties have requested that CIT (x) continue to make Revolving Loans to the
Borrowers, (y) permit the Overadvance to remain outstanding, and (z) refrain
from exercising its rights or remedies against the Loan Parties or the
Collateral.

To induce CIT (x) to continue to make Revolving Loans to the Borrowers, (y) to
permit Overadvances to remain outstanding, and (z) to refrain from immediately
exercising its rights or remedies against the Loan Parties or the Collateral,
the Loan Parties each hereby represent, warrant, ratify, affirm, covenant,
acknowledge and agree with CIT that (a) as of December 3, 2008, the outstanding
principal amount of the Revolving Loans totaled $19,902,000, the Availability
Block totaled $7,500,000, the Borrowing Base (based on the Borrowing Base
Certificate dated as of November 29, 2008 delivered to the Administrative Agent)
totaled $14,584,000, and if the Borrowing Base were to be calculated as of the
date hereof, the Borrowing Base as so calculated would be lower than the
Borrowing Base calculated as of November 29, 2008, (b) notwithstanding anything
to the contrary set forth in this letter, the Credit Agreement or any other
document or instrument executed or delivered by the Loan Parties or CIT prior to
the date of this letter, all Obligations of the Loan Parties of every kind
(including, without limitation, all principal and interest in respect of the
Revolving Loans and all accrued and unpaid interest and fees) shall be due and
payable in full immediately upon receipt by the Administrative Borrower of
written demand from CIT, which written demand may be given by CIT to the
Administrative Borrower at any time, for any reason whatsoever, and may be
delivered by hand or overnight courier, mailed by certified or registered mail,
or sent by facsimile, (c) the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of the Loan
Parties, (d) the Loan Parties do not have any claims, causes of action,
defenses, or rights of set off against CIT, (e) the Loan Parties hereby release,
waive, and forever discharge CIT (together with its predecessors, successors and
assigns) from any and all actions, causes of action, suits, debts, defenses,
rights of set off, or other claims whatsoever, in law or in equity, known or
unknown, against CIT (and its predecessors, successors and assigns) with respect
to events, acts or omissions occurring or arising on or prior to the date
hereof, (f) nothing herein shall be deemed to constitute a release or
relinquishment of the security interests, liens and rights of CIT, all of which
security interests, liens and rights are hereby ratified and confirmed, (g) CIT
has not waived, and nothing herein shall be deemed to constitute a waiver by CIT
of, the Existing Events of Default, (h) all financial statements and information
that the Loan Parties have delivered to CIT, and all additional financial
statements and information that the Loan Parties will in the future deliver to
CIT, including, without limitation, all Borrowing Base Certificates, are and
will be true and correct in all material respects, (i) the Loan Parties shall
deliver to the Administrative Agent: (A) not later than 2:00 p.m., New York
time, on December 8, 2008, a Borrowing Base Certificate setting forth the
Borrowers’ Availability, Eligible Credit Card Receivables, Eligible Non-Amazon
Partner Receivables, Eligible Amazon Partner Receivables, Eligible Inventory,
Eligible LC Inventory, Eligible In-Transit Inventory, Availability Block and
Reserves as of the close of business on December 6, 2008 and (B) not later than
2:00 p.m., New York time, on December 15, 2008, a Borrowing Base Certificate
setting forth the Borrowers’ Availability, Eligible Credit Card Receivables,
Eligible Non-Amazon Partner Receivables, Eligible Amazon Partner Receivables,
Eligible Inventory, Eligible LC Inventory, Eligible In-Transit Inventory,
Availability Block and Reserves as of the close of business on December 13,
2008, (j) pursuant to Section 5.06 of the Credit Agreement, the Loan Parties
shall permit any representatives, consultants, advisors or independent
contractors designated by the Administrative Agent to visit and remain on or at
the properties of the Loan Parties, to examine, monitor and make extracts from
the books and records of the Loan Parties, to inspect, monitor and verify the
Collateral and to take such other actions as are contemplated by Section 5.06 of
the



--------------------------------------------------------------------------------

Mr. Michael Wagner

Chief Executive Officer

The Parent Company

December 4, 2008

Page 3

 

Credit Agreement, all at such times and with such frequency as the
Administrative Agent may determine and all at the sole cost and expense of the
Loan Parties and (k) the Borrowers shall not permit the outstanding principal
amount of the Revolving Loans as of the dates set forth below to exceed the
maximum principal balance set forth below opposite such dates nor shall the
Borrowers permit the Aggregate Revolving Exposure as of the dates set forth
below to exceed the Borrowing Base by more than the maximum Overadvance Amounts
set forth below opposite such dates:

 

Date

   Maximum Principal Balance    Maximum Overadvance Amount

December 4,2008

   $ 19,025,000    $ 4,733,000

December 5,2008

   $ 18,500,000    $ 4,007,000

December 8,2008

   $ 18,000,000    $ 9,183,000

This letter shall confirm that during the period from the date hereof through
the earlier to occur of (x) December 8, 2008 or (y) the date that CIT delivers
written demand to the Administrative Borrower for repayment in full of the
Obligations, CIT will continue to honor requests from the Borrowers for
additional Revolving Loans provided that (i) in no event shall the outstanding
principal amount of the Revolving Loans as of any date during such period exceed
the Maximum Principal Balance for such date as set forth above, (ii) in no event
shall the Aggregate Revolving Exposure as of any date during such period exceed
the Borrowing Base by more than the Maximum Overadvance Amount for such date as
set forth above, and (iii) CIT may, at any time, for any reason whatsoever,
(A) make written demand upon the Loan Parties for repayment in full of the
Obligations, (B) refuse to make any additional Revolving Loans to the Borrowers,
or (C) exercise any rights or remedies that may be available to CIT against the
Loan Parties under the Credit Agreement, the other Loan Documents, or applicable
law.

The Loan Parties expressly acknowledge and agree that CIT’s willingness to
continue to make Revolving Loans to the Loan Parties as set forth herein is
expressly conditioned upon, among other things, the receipt by CIT of a
counterpart of this letter duly executed by each of the Loan Parties, and the
receipt by CIT of a Ratification of Limited Guaranty and Pledge Agreement (in
the form attached to this letter) duly executed by D.E. Shaw Laminar Lending,
Inc. The Loan Parties further agree that nothing herein, nor any funding by CIT
of any additional Revolving Loans after the date hereof, shall constitute a
waiver by CIT of the existing Event of Default or a waiver of any right or
remedy that may be available to CIT under the Credit Agreement, the other Loan
Documents or applicable law, all of which rights and remedies are expressly
reserved.

This letter agreement, together with the December 1st Reservation of Rights
Letter (i) set forth the entire understanding of the parties with respect to the
Overadvance, the continuing Event of Default, and the rights and remedies
available to CIT, and (ii) supersede all prior communications and draft letter
agreements between the parties regarding the Overadvance, the continuing Event
of Default, and the rights and remedies available to CIT.



--------------------------------------------------------------------------------

Mr. Michael Wagner

Chief Executive Officer

The Parent Company

December 4, 2008

Page 4

 

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

BORROWERS: THE PARENT COMPANY By:  

/s/ Michael Wagner

Name:   Michael Wagner Title:   CEO BABYUNIVERSE, INC. By:  

/s/ Michael Wagner

Name:   Michael Wagner Title:   CEO eTOYS DIRECT, INC. By:  

/s/ Michael Wagner

Name:   Michael Wagner Title:   CEO POSHTOTS, INC. By:  

/s/ Michael Wagner

Name:   Michael Wagner Title:   CEO DREAMTIME BABY, INC. By:  

/s/ Michael Wagner

Name:   Michael Wagner Title:   CEO



--------------------------------------------------------------------------------

Mr. Michael Wagner

Chief Executive Officer

The Parent Company

December 4, 2008

Page 5

 

MY TWINN, INC. By:  

/s/ Michael Wagner

Name:   Michael Wagner Title:   CEO LOAN GUARANTORS: eTOYS DIRECT 1, LLC

By:   eTOYS DIRECT, INC.,

         Its Managing Member

By:  

/s/ Michel J. Wagner

Name:   Michel J. Wagner Title:   Chief Executive Officer eTOYS DIRECT 2, LLC

By:   eTOYS DIRECT, INC.,

         Its Managing Member

By:  

/s/ Michel J. Wagner

Name:   Michel J. Wagner Title:   Chief Executive Officer eTOYS DIRECT 3, LLC

By:   eTOYS DIRECT, INC.,

         Its Managing Member

By:  

/s/ Michel J. Wagner

Name:   Michel J. Wagner Title:   Chief Executive Officer GIFT ACQUISITION,
L.L.C.

By:   eTOYS DIRECT, INC.,

         Its Managing Member

By:  

/s/ Michel J. Wagner

Name:   Michel J. Wagner Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:

THE CIT GROUP/BUSINESS CREDIT, INC.,

individually, as Administrative Agent, Collateral Agent

and Lender

By:  

/s/ Renee M. Singer

Name:   Renee M. Singer Title:   Senior Vice President



--------------------------------------------------------------------------------

RATIFICATION OF LIMITED GUARANTY AND PLEDGE AGREEMENT

Dated as of December 4, 2008

D.E. Shaw Laminar Lending, Inc. (the “Guarantor”) hereby (a) acknowledges and,
to the extent such consent is required, consents to the letter agreement dated
as of the date hereof among The Parent Company, a Colorado corporation
(“Parent”), BabyUniverse, Inc., a Colorado corporation (“BabyUniverse”), eToys
Direct, Inc., a Colorado corporation (“eToys Direct”), PoshTots, Inc. a Colorado
corporation (“PoshTots”), Dreamtime Baby, Inc., a Colorado corporation
(“Dreamtime”), My Twinn, Inc., a Colorado corporation (“‘My Twinn”, and
collectively with Parent, BabyUniverse, eToys Direct, PoshTots and Dreamtime,
the “Borrowers”), the other Loan Parties party thereto, the Lenders party
thereto and The CIT Group/Business Credit, Inc., as Administrative Agent and
Collateral Agent for the Lenders (the “Administrative Agent”), (b) ratifies and
confirms the Limited Guaranty and Pledge Agreement dated as February 1, 2008 by
the Guarantor in favor of the Administrative Agent, as amended (the “Guaranty”),
and ratifies and confirms all of its obligations and liabilities under the
Guaranty and (c) agrees that the Guaranty and all of such obligations and
liabilities remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this Ratification of Limited
Guaranty and Pledge Agreement as an instrument under seal as of the day and year
above first written.

 

D. E. SHAW LAMINAR LENDING, INC. By:  

/s/ Daniel Posner

Name:   Daniel Posner Title:   Authorized Signatory